Citation Nr: 1102292	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  04-40 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for pain and 
numbness from the face, neck, and right upper extremity allegedly 
resulting from VA recommended physical therapy traction treatment 
in December 2001.  


REPRESENTATION

Appellant represented by:	Amrit K. Sidhu, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel

INTRODUCTION

The Veteran had active service from January 1973 to May 1975.  

This matter comes before the Board of Veterans' Appeals (board) 
on appeal from a January 2004 rating determination of the 
Portland, Oregon, Department of Veterans Affairs (VA) Regional 
Office (RO).  In September 2005 and November 2007, the Board 
remanded this matter for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board remanded this case in November 2007 because a VA 
examiner, in a post-remand August 2006 report, did not indicate 
whether the Veteran's prior diagnoses were still present, and, if 
they were present, whether it was at least as likely as not that 
they were caused by or exacerbated by negligence or fault on the 
part of VA treatment providers in December 2001.  The Veteran 
subsequently underwent two VA examinations in February 2008 that 
contain conflicting findings as to whether there is a current 
disability etiologically related to December 2001 VA treatment, 
but the examiners again completely failed to address the 
question of negligence and fault.  The Court has held strongly 
that failure to comply with remand instructions will result in a 
Board decision being vacated, as VA claimants have the right to 
compliance with remand instructions.   See Stegall v. West, 11 
Vet. App. 268, 270-1 (1998).  Further efforts are thus needed to 
procure the needed medical opinion.

Moreover, the VA neurologist who conducted the February 2008 VA 
examination raised the possibility of symptoms on "a hysterical 
basis rather than anatomical" and recommended "a psychiatric 
evaluation of this veteran" to aid with the final disposition of 
the case.  Such an examination is "necessary" under 38 C.F.R. 
§ 3.159(c)(4) (2010) to fully address the Veteran's claim, as 
VA's duty to assist extends to the conducting of a supplemental 
examination recommended by another VA examiner.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 224-25 (1991); see also Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).

The Board regrets further remand action in this case.  However, 
such action is absolutely mandatory in light of Stegall, as well 
as the commentary of the February 2008 VA neurological examiner.  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran's should be examined by a 
VA psychiatrist.  Following a review of the 
claims file, an psychiatric evaluation, and 
consideration of the Veteran's contentions, 
the examiner should render an opinion as to 
the extent to which his reported pain and 
numbness from the face, neck, and right 
upper extremity are of a "hysterical" or 
other psychosomatic basis, as opposed to a 
purely physical/anatomical basis.  If the 
psychiatrist finds insufficient evidence to 
establish a psychiatric component to the 
symptoms, he or she should so state.  All 
opinions and conclusions provided by the 
psychiatrist must be supported by a 
complete rationale in a typed examination 
report.

2.  The Veteran's claims file should then 
be reviewed by a VA neurologist or 
orthopedist.  This doctor should, following 
a thorough review of the claims folder, 
answer the following question: does the 
Veteran have a current and chronic muscular 
or neurological disorder of the right side 
of the face, neck, and right upper 
extremity that was at least as likely as 
not (e.g., a 50 percent or greater 
probability) caused or exacerbated by a 
showing of carelessness, negligence, 
lack of proper skill, error in 
judgment, or a similar instance of 
fault, or an event not reasonably 
foreseeable, in December 2001?  The 
opinion of the VA psychiatrist, noted 
above, should be considered.  All opinions 
and conclusions expressed must be supported 
by a complete rationale in a typewritten 
report.

3.  If the claim is not fully granted, 
issue a Supplemental Statement of the Case 
to the Veteran and his representative, 
before returning the case to the Board 
after an appropriate period of time, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


